

116 S3505 IS: Rapid Coverage for Coronavirus Vaccines Act
U.S. Senate
2020-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3505IN THE SENATE OF THE UNITED STATESMarch 17, 2020Mr. Jones (for himself, Mr. Cassidy, Ms. Smith, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require private health insurers to rapidly cover preventive services and vaccines related to the coronavirus.1.Short titleThis Act may be cited as the Rapid Coverage for Coronavirus Vaccines Act.2.Rapid coverage of preventive services and vaccines for coronavirus(a)In generalNotwithstanding 2713(b) of the Public Health Service Act (42 U.S.C. 300gg–13), the Secretary of Health and Human Services, the Secretary of Labor, and the Secretary of the Treasury shall require group health plans and health insurance issuers offering group or individual health insurance to cover any qualifying coronavirus preventive service, pursuant to section 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a)). The requirement described in this subsection shall take effective with respect to a qualifying coronavirus prevention service on the specified date described in subsection (b)(2). (b)DefinitionsFor purposes of this section:(1)Qualifying coronavirus preventive serviceThe term qualifying coronavirus preventive service means an item, service, or immunization that is intended to prevent or mitigate co­ro­na­vi­rus disease 2019 and that is—(A)an evidence-based item or service that has in effect a rating of A or B in the current recommendations of the United States Preventive Services Task Force; or(B)an immunization that has in effect a recommendation from the Advisory Committee on Immunization Practices of the Centers for Disease Control and Prevention with respect to the individual involved.(2)Specified dateThe term specified date means—(A)with respect to a qualifying co­ro­na­vi­rus preventive service described in paragraph (1)(A), the date that is 15 business days after the date on which a rating with respect to such item or service is received as described in such paragraph; or(B)with respect to a qualifying co­ro­na­vi­rus preventive service described in paragraph (1)(B), the date that is 15 business days after the date on which a recommendation is made relating to the immunization as described in such paragraph.(3)Health insurance termsIn this section, the terms group health plan, health insurance issuer, group health insurance coverage, and individual health insurance coverage have the meanings given such terms in section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91). 